

114 HR 5662 IH: To provide an exception to certain mandatory minimum sentence requirements for a person employed outside the United States by a Federal agency, who uses, carries, or possesses the firearm during and in relation to a crime of violence committed while on-duty with a firearm issued by the agency.
U.S. House of Representatives
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5662IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Mr. Burgess (for himself, Mr. Grothman, Mr. Guinta, and Mr. Duncan of Tennessee) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide an exception to certain mandatory minimum sentence requirements for a person employed
			 outside the United States by a Federal agency, who uses, carries, or
			 possesses the firearm during and in relation to a crime of violence
			 committed while on-duty with a firearm issued by the agency.
	
		1.Exception to certain mandatory minimum sentencing requirements for person employed outside the
			 United States by a Federal agency, who uses, carries, or possesses a
			 firearm during and in relation to a crime of violence committed while
 on-duty with a firearm issued by the agencySection 3261 of title 18, United States Code, is amended by adding at the end the following:  (e)Notwithstanding subsection (a) of this section, if the offense is a violation of section 924(c)(1) of this title, the minimum sentencing requirements of section 924(c)(1)(A) of this title shall not apply if—
 (1)the person committed a crime of violence during and in relation to the offense; (2)the firearm had been issued by an agency of the United States; and
 (3)at the time the person used, carried, or possessed the firearm, the person was employed outside the United States by the agency, and was on-duty.
					.
		